Order filed March 18, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00547-CR
                                  ____________

                        HORACE SIMPSON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 11
                           Harris County, Texas
                       Trial Court Cause No. 1789057


                                    ORDER

      Appellant is represented by retained counsel, W. Troy McKinney, in this
appeal from a conviction for driving while intoxicated. Appellant’s brief was
originally due October 7, 2013. We granted W. Troy McKinney four extensions of
time to file appellant’s brief until February 27, 2014. When we granted the fourth
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On March 10, 2014, counsel filed a request for a
further extension of time to file appellant's brief until April 10, 2014. More than
four months have passed since appellant’s brief was due. Counsel has not provided
an adequate explanation for the failure to file a brief. We DENY counsel’s request
for a further extension of time and issue the following order.

      W. Troy McKinney is ORDERED to file appellant’s brief with the clerk of
this Court on or before April 10, 2014. If W. Troy McKinney does not timely file
the brief as ordered, the Court will take necessary steps to ensure that appellant has
adequate representation. The court may issue a show cause order directing counsel
to appear before this Court on a date certain to show cause why he should not be
held in contempt for failing to file the brief as ordered. Contempt of court is
punishable by a fine and/or confinement in jail.



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Wise.